19-1460
     Carcamo-Granillo v. Garland                                              BIA
                                                                         Wilson, IJ
                                                                      A097 740 552
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of December, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            REENA RAGGI,
 9            DENNY CHIN,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   YESSENIA CAROLINA CARCAMO-
15   GRANILLO,
16             Petitioner,
17
18                     v.                                   19-1460
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Bruno Joseph Bembi, Esq.,
26                                      Hempstead, NY.
27
28
29
1    FOR RESPONDENT:            Joseph H. Hunt, Assistant Attorney
2                               General; Shelley R. Goad ,
3                               Assistant Director; Russell J.E.
4                               Verby, Senior Litigation Counsel,
5                               Office of Immigration Litigation,
6                               United States Department of
7                               Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Yessenia Carolina Carcamo-Granillo, a native

13   and citizen of El Salvador, seeks review of an April 22, 2019,

14   decision of the BIA affirming a December 20, 2017, decision

15   of an Immigration Judge (“IJ”) denying her application for

16   withholding of removal and protection under the Convention

17   Against Torture (“CAT”).    In re Yessenia Carolina Carcamo-

18   Granillo, No. A 097 740 552 (B.I.A. Apr. 22, 2019), aff’g No.

19   A 097 740 552 (U.S. Immig. Ct. N.Y.C. Dec. 20, 2017).       We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history.

22       We review the IJ’s decision as supplemented by the BIA.

23   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

24   The applicable standards of review are well established.   See

25   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195
                                   2
1    (2d Cir. 2014) (reviewing factual findings for substantial

2    evidence    and     questions     of       law    de   novo);    Sanusi    v.

3    Gonzales, 445 F.3d 193, 199 (2d Cir. 2006) (reviewing denial

4    of continuance for abuse of discretion).

 5        Carcamo-Granillo applied for withholding of removal and

6    CAT relief, 1 alleging past threats and thefts by members of

 7   MS-13 and alleging that she feared future persecution and

 8   torture by MS-13.          On the day of her merits hearing, she

 9   requested a continuance for further preparation, to call a

10   witness, and to apply for a waiver in connection with a visa

11   petition filed on her behalf by her mother.                 We find no abuse

12   of discretion in the denial of a continuance and no error in

13   the agency’s denial of relief.

14        The   agency    did    not   abuse     its    discretion    in   denying

15   Carcamo-Granillo’s         motion      to        continue     her     removal

16   proceedings.      An IJ “may grant a motion for continuance for

17   good cause shown.” 8 C.F.R. § 1003.29.                 The agency did not

18   abuse its discretion in finding that Carcamo-Granillo did not

19   show good cause.        Her proceedings had been pending since


     1 We do not address Carcamo-Granillo’s argument that the IJ erred
     by finding her asylum application time-barred because the record
     reflects that she conceded that the claim was untimely and pursued
     only withholding of removal and CAT relief before the IJ.
                                            3
 1   2003, she had six weeks’ notice of the change in her hearing

 2   date, and she did not move for a continuance in advance of

 3   her hearing.   She alleges that she was deprived of due process

 4   because she was unable to present a witness, but she fails to

 5   allege prejudice, in that she has not identified the witness

 6   or the relevance of the witness’s testimony.       See Garcia-

 7   Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (“Parties

 8   claiming denial of due process in immigration cases must, in

 9   order to prevail, allege some cognizable prejudice fairly

10   attributable to the challenged process.” (internal quotation

11   marks omitted)).    To the extent she requested a continuance

12   to pursue a waiver in connection with a visa petition, she

13   did not document a pending waiver application or an approved

14   visa petition.

15       The agency reasonably determined that Carcamo-Granillo

16   did not establish her eligibility for withholding of removal

17   or CAT relief.     To qualify for withholding of removal, she

18   was required to show past persecution or a clear probability

19   of future persecution and a nexus between such harm and a

20   protected ground:    “race, religion, nationality, membership

21   in a particular social group, or political opinion.”         8


                                    4
 1   U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 1208.16(b)(1)(i); Wei Sun

 2   v. Sessions, 883 F.3d 23, 27–28 (2d Cir. 2018).     The agency

 3   reasonably concluded that Carcamo-Granillo did not show past

 4   persecution because she alleged that MS-13 members harassed

 5   her and her friends as they left school, stole a chain, and

 6   forced her to give them money, but she was never physically

 7   harmed.   See Ivanishvili v. U.S. Dep’t of Just., 433 F.3d

 8   332, 341 (2d Cir. 2006) (“persecution does not encompass mere

 9   harassment”); see also Gui Ci Pan v. U.S. Att’y Gen., 449

10   F.3d 408, 412 (2d Cir. 2006) (noting that “unfulfilled threats

11   of physical mistreatment . . . were not sufficiently imminent

12   or concrete for the threats themselves to be considered past

13   persecution” (internal quotation marks omitted)).    Her fear

14   of future harm from gang members is a fear of “general crime

15   conditions,” which does not implicate a protected ground.

16   Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d Cir. 1999).

17       Carcamo-Granillo relies on the same factual basis for

18   her CAT claim and argues that the agency failed to consider

19   that gangs are the de facto government of El Salvador.     She

20   had the burden to show that more likely than not she would be

21   tortured by gang members and that public officials would


                                   5
1    acquiesce to that torture.                See 8 C.F.R. §§ 1208.16(c),

2    1208.18(a)(1); Khouzam v. Ashcroft, 361 F.3d 161, 168 (2d

 3   Cir. 2004); see also Rafiq v. Gonzales, 468 F.3d 165, 166 (2d

 4   Cir. 2006).         Acquiescence means that a “public official,

 5   prior to the activity constituting torture, have awareness of

 6   such     activity    and   thereafter       breach   his      or     her    legal

 7   responsibility to intervene to prevent such activity.”                          8

 8   C.F.R.     § 1208.18(a)(7);     see       Khouzam,   361      F.3d    at     171.

 9   Carcamo-Granillo did not fully exhaust her argument that

10   gangs are the de facto government in El Salvador.                      See Lin

11   Zhong v. U.S. Dep’t of Just., 480 F.3d 104, 119–24 (2d Cir.

12   2007) (describing issue exhaustion as “mandatory”).                        And the

13   record does not provide substantial evidence for such a claim:

14   although she testified that the police worked for gangs, she

15   left El Salvador in 2003 and did not submit any country

16   conditions    evidence     to   show      the   level    of    that        alleged

17   collusion or whether it existed throughout El Salvador.                        See

18   8   U.S.C.    § 1229a(c)(4)      (placing       burden        of   proof       and

19   corroboration on applicant).

20




                                           6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7